DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 8 is cancelled.
	Claims 1-7 and 9-12 are pending.
Claims 9-12 are newly added claims.
	In view of the amendment, filed on 12/30/2020, the following rejections are withdrawn from the previous office action, mailed on 10/02/2020.
Rejections of claims 1-8 under 35 U.S.C. 112(b)
Rejections of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Kozlak (US 2009/0177309)
Rejections of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Krebs et al. (US ‘022)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2013/0189435).

	Further, Mackie et al. (US ‘435) teach the object platform (12) is supported on a rotary drive (20) allowing position-controlled rotation of the object platform (12) about the axis (16) under computer control. (See paragraph [0044])
	Moreover, Mackie et al. (US ‘435) disclose the rotary drive (20) may be supported by an attached frame (22) holding the object platform (12) in fixed relationship adjacent to tool column (24) also attached to the frame (22) via rotary drive (26). The rotary drive (26), like the drive (20) may provide for controlled revolution of the tool column (24) about an axis (28) indicated by angle φ. The axis (28) is generally parallel to axis (16) and displaced laterally therefrom. The rotary drive (26) may be functionally comparable to the rotary drive (20) providing angular positioning under computer control. (See paragraph [0045])
[AltContent: arrow][AltContent: arrow][AltContent: textbox (An arm (36))][AltContent: textbox (A print head (41))][AltContent: textbox (A deposition nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (An additive manufacturing apparatus (10))][AltContent: arrow][AltContent: textbox (A print bed (12))]
    PNG
    media_image1.png
    372
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    444
    media_image2.png
    Greyscale

	Furthermore, Mackie et al. (US ‘435) teach the rotary drive (26) may rotate a base plate 30 of the tool column 24, the base plate 30 rigidly connected to a vertically opposed top plate 32 via three cylindrical ways 34 extending vertically between the base plate 30 and top plate 32 and spaced equally about the axis 28. A horizontally extending tool support arm 36 may be supported on the cylindrical ways 34 by means of sliding bearings 38 positioned about each of the ways 34 so that the tool support arm 36 may move up and down in elevation (z-axis) while maintaining a horizontal orientation and rotating with the base plate 30 and top plate 32. A portion of the tool support arm 36 centered between the ways 34 may hold an internally threaded collar 40 receiving a vertically oriented threaded rod 42. The threaded rod 42 may be attached at its upper end to the top plate 32 through a rotary bearing 44 and at its bottom end to a rotary drive 46, the latter attached to rotate with the base plate 30. Rotation of the rotary drive 46 will cause rotation of the threaded rod 42 controlling elevation of the tool support arm 36 along the-z-axis by a distance z. (See paragraph [0046])
	Moreover, Mackie et al. (US ‘435) disclose a portion of the tool support arm (36) extends in cantilever over the object platform (12) and supports a print-head (41) directed toward the object platform (12). (See paragraph [0048])
	Furthermore, Mackie et al. (US ‘435) teach the axis (28) may be positioned with respect to the axis (16) and the length of the cantilevered portion of the tool support arm (36) so that the print-head (41) may trace an 
	Mackie et al. (US ‘435) disclose the print head (41) may further include those that deposit particulate solid materials, for example, metal beads that may be thermally fused by a laser beam or the like. (See paragraph [0049]) Mackie et al. (US ‘435) does not directly point out that the print head includes a laser head, as to claims 1 and 9. However, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider for the print head, as taught by Mackie et al. (US ‘435), to include a laser head disposed in the nozzle in order to improve the workability of the claimed apparatus to reduce the footprint on the formed product and to further increase the product accuracy.
Therefore, as to claims 1 and 12, Mackie et al. (US ‘435) discloses an additive manufacturing method comprising: (a) generating data defining a part to be built in an additive manufacturing apparatus, the data including instructions for moving a print head of the additive manufacturing apparatus and creating the part with the additive manufacturing apparatus; (b) positioning the print head (41) at a starting point above a print bed (12), wherein the print head (41) includes a deposition nozzle, the print head (41) is positioned on an arm (36), and the print head (41) is capable of moving through a cylindrical coordinate system including a z-coordinate, r-coordinate, and a φ-coordinate, wherein the z-coordinate defines a vertical distance between the print bed (12) and the print head (41), the r-coordinate defines a radial distance between the print head (12) and the axis of rotation, and the φ-coordinate defines a degree of rotation between the arm (36) and a defined rotational starting point; (c) depositing a first powdered material at a first location from a central axis of the print bed; (d) using a directed energy source to selectively melt or sinter the first powdered material, wherein the directed ; (e) moving the print head (41) relative to the print bed (12) in a radial direction from the central axis of the print bed (12) along the r-coordinate; (f) depositing additional powdered material at locations along the r-coordinate other than the first location; (g) using the directed energy source to selectively melt or sinter the additional powdered material; (h) rotating the arm (36) about the central axis to adjust the φ-coordinate of the print-head (41); (i) repeating steps (c)-(h) according to the instructions; (j) adjusting the z-coordinate of the print head (41) by adjusting the vertical distance of the print head  (41) from the print bed (12); (k) repeating steps (c)-(j) according to the instruction; and (l) completing the part, wherein the completed part is centered on an surrounds the axis.
As to claim 2, Mackie et al. (US ‘435) teaches building the part with at least a portion of the part including a cylindrical or ring shape.
As to claim 3, Mackie et al. (US ‘435) discloses controlling the vertical distance between the print bed and the print head.
As to claim 4, Mackie et al. (US ‘435) teaches controlling the radial distance between the print head and the axis of rotation.
As to claim 5, Mackie et al. (US ‘435) discloses controlling the degree of rotation between the arm and the defined rotational starting point.
As to claim 6, Mackie et al. (US ‘435) teaches constructing an internal support structure formed onto the part.
As to claim 7, Mackie et al. (US ‘435) discloses moving the print head includes following the data defining the part to guide the print head's motion and deposition of the first and additional powdered material.
As to claim 10, the completed part, as taught by Mackie et al. (US ‘435), can be in a frusto-conical shape.
As to claim 11, the completed part, as taught by Mackie et al. (US ‘435), can have an annular shape.
As to claim 12, the completed part, as taught by Mackie et al. (US ‘435), includes an internal support structure.

Response to Arguments
Applicant’s arguments, filed n 12/30/2020, with respect to claim(s) 1-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skogsrud et al. (US 2017/0232680) disclose a 3D printer incorporating two angular axes as an inverted SCARA arm and a vertical, linear Z-axis. A platter on which a 3D object is built is rotated around lambda axis and revolved around a lambda axis. Embodiments are described that: (i) are free of belts, pulleys, cables and other soft drive mechanisms; (ii) are free of any lead-screw compensating devices; (iii) are free of rectangular box frame; (iv) translate X-Y-Z voxel coordinates into an angular coordinate system, optionally in real-time; (v) optimize non-sinusoidal drive waveforms for stepping motors; (vi) deal with special cases at or near the lambda axis; (vii) measure and compensate for non-orthogonal platter skew.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
04/10/2021